Citation Nr: 1531026	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle sprain.  

2.  Entitlement to service connection for a left ankle sprain.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The June 2011 RO decision reopened and denied the Veteran's claim for entitlement to service connection for a left ankle sprain (listed as left ankle pain) on a de novo basis.  

The February 2012 RO decision denied service connection for a low back disability (listed as a back condition).  

The Board notes that the June 2011 RO decision (noted above) reopened and denied the Veteran's claim for entitlement to service connection for a left ankle sprain on a de novo basis.  The Board notes, however, that service connection for that disorder was previously denied, including in a final January 2009 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a left ankle sprain.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issues have been recharacterized to comport with the evidence of record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for entitlement to service connection for a left ankle sprain in January 2009, and the Veteran did not appeal nor submit new and material evidence within the appeal period.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  

3.  The Veteran's current left ankle sprain had its onset in service.  


CONCLUSIONS OF LAW

1.  The January 2009 RO decision, which determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a left ankle sprain, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle sprain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for service connection for a left ankle sprain have been met.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO initially denied service connection for a left ankle sprain (listed as left ankle pain) in June 1994.  In July 1994, the Veteran submitted a notice of disagreement as to the June 1994 RO decision and a statement of the case was issued in November 1994.  The Veteran, however, did not submit a substantive appeal following the issuance of the statement of the case.  Therefore, an appeal of the June 1994 RO decision was not perfected and it is final.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2014).  In January 2009, the RO denied an application to reopen a claim for entitlement to service connection for a left ankle sprain (listed as left ankle pain).  There was no evidence received within one year of the June 1994 and January 2009 RO decisions, respectively.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  The July 1984 and April 2002 RO decisions were not appealed and are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the January 2009 RO decision included the Veteran's service treatment records; post-service VA treatment records; and the Veteran's own statements.  The RO initially denied service connection for a left ankle sprain (listed as left ankle pain) in June 1994 on the basis that although the Veteran's service treatment records showed numerous complaints of left ankle pain, there was no diagnosis of any chronic left ankle disability.  The RO noted that the Veteran was seen on several occasions with complaints of ankle pain, sometimes of the right ankle and sometimes of the left ankle.  The RO indicated that in November 1991, the Veteran was diagnosed with chronic bilateral ankle instability.  The RO also reported that the Veteran was diagnosed with chronic left ankle pain in May 1993.  

In January 2009, the RO denied an application to reopen a claim for entitlement to service connection for a left ankle sprain (listed as left ankle pain) on the basis that the evidence submitted was not new and material.  The RO indicated that the evidence submitted in connection with the Veteran's claim did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The RO indicated that VA treatment records failed to show findings of a left ankle condition that was related to the Veteran's period of service.  

The evidence received since the January 2009 RO decision includes additional VA treatment records; treatment records from the hospital and medical treatment facilities at Kirkland Air Force Base in New Mexico: treatment records from the 42nd Medical Group at Maxwell Air Force Base in Alabama; VA examination reports; records from the Social Security Administration (SSA); and statements from the Veteran.  

A March 2014 VA ankle conditions examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that the symptoms of her bilateral ankle condition began in 1984.  She stated that the condition began at Kirkland Air Force Base in New Mexico while performing mandatory aerobics in the gym.  She indicated that her bilateral ankle condition had worsened and that she suffered from extreme ankle pain, swelling, and a limp.  The Veteran maintained that her ankle pain was chronic and that she would have to hold on walls, chairs, and shopping carts.  She reported that during flare-ups, her legs would go numb and that she would limp badly.  She stated that she would have to prop her feet up.  The Veteran also indicated that she suffered falls and sprains of her ankles.  

The diagnosis was bilateral ankle sprains.  The examiner indicated that the Veteran's bilateral ankle sprains were at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner specifically stated that the claimed bilateral ankle condition was most likely related to the Veteran's service ankle injuries and pain.  The examiner reported that the Veteran was evaluated by a physician at Kirkland Air Force Base in New Mexico in April 1993 for bilateral ankle pain and dysfunction.  The examiner indicated that the Veteran was also evaluated by another physician at the same facility for bilateral ankle pain and injuries as well.  

The Board observes that in the evidence available at the time of the January 2009 RO decision, there was no specific evidence relating the Veteran's left ankle sprain to his period of service.  The examiner, pursuant to the March 2014 VA ankle conditions examination report, specifically indicated that the Veteran's left ankle sprain (diagnosed as bilateral ankle sprains) was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also specifically stated that the claimed left ankle sprain (diagnosed as bilateral ankle sprains) was most likely related to the Veteran's in-service ankle injuries and pain.  Additionally, the examiner's opinions will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the March 2014 VA ankle conditions examination report is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a current left ankle sprain stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence submitted since the August 2002 RO decision is new and material, and thus the claim for service connection for a left ankle sprain is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II. Service Connection

The Veteran contends that she has a left ankle sprain that is related to service.  She specifically maintains that she was treated for left ankle pain and left ankle instability during her period of service.  She also indicates that a VA examiner has specifically indicated that her left ankle sprain was at least as likely as not related to her period of service.  The Veteran essentially indicates that she suffered from left ankle problems during service and since service.  

The Veteran's service treatment records show treatment for left ankle problems on multiple occasions during service.  For example, a November 1991 treatment report noted that the Veteran complained of bilateral, lateral, foot pain for years.  She stated that the pain was worse with all types of footwear.  The assessment was chronic lateral ankle instability, bilateral.  

A November 1991 consultation report noted that the Veteran reported that both of her ankles hurt and would have swelling on an off since about 1980.  She stated that she was not sure what started the problem, but that her feet hurt all over.  The Veteran indicated that her ankles would give out and that she would have bad ankle sprains.  The assessment was ankle instability, probably with internal joint pain.  

A December 1991 consultation report noted that the Veteran was seen for bilateral ankle instability, with the right ankle worse than the left ankle, since 1980 with no history of injuries.  The diagnosis was chronic bilateral ankle pain.  

Another December 1991 treatment report, on that next day, indicated that the Veteran complained of bilateral ankle pain, with the right ankle worse than the left ankle, intermittently, for eight years.  The assessment was status post chronic ankle sprains with reduced strength.  

January 1992 and February 1992 treatment entries indicate that the Veteran continued to receive treatment for her left and right ankles.  No diagnoses were provided.  

An April 1993 entry noted that the Veteran reported that she had problems with her ankle which had been going on for one to two years.  She indicated that she had been through physical therapy.  The assessment was recurrent lateral ankle strain.  It is unclear whether the examiner was referring to both the left and right ankles.  

Post-service treatment records show treatment for various left ankle complaints.  

A March 2014 VA ankle conditions examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that the symptoms of her bilateral ankle condition began in 1984.  She stated that the condition began at Kirkland Air Force Base in New Mexico while performing mandatory aerobics in the gym.  She indicated that her bilateral ankle condition had worsened and that she suffered from extreme ankle pain, swelling, and a limp.  The Veteran maintained that her ankle pain was chronic and that she would have to hold on walls, chairs, and shopping carts.  She reported that during flare-ups, her legs would go numb and that she would limp badly.  She stated that she would have to prop her feet up.  The Veteran also indicated that she suffered falls and sprains of her ankles.  

The diagnosis was bilateral ankle sprains.  The examiner indicated that the Veteran's bilateral ankle sprains were at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner specifically stated that the claimed bilateral ankle condition was most likely related to the Veteran's service ankle injuries and pain.  The examiner reported that the Veteran was evaluated by a physician at Kirkland Air Force Base in New Mexico in April 1993 for bilateral ankle pain and dysfunction.  The examiner indicated that the Veteran was also evaluated by another physician at the same facility for bilateral ankle pain and injuries as well.  

The medical evidence shows that the Veteran was treated for left ankle problems during service, to include left ankle pain and left ankle instability.  The Veteran is currently diagnosed with a left ankle sprain.  A March 2014 VA ankle conditions examination report related a diagnosis of a left ankle sprain (actually listed as bilateral ankle sprains).  The examiner, after a review of the Veteran's claims file, specifically indicated that the Veteran's claimed left ankle sprain was most likely related to her left ankle injuries and pain in service.  

The Veteran is competent to report in-service left ankle problems, continuous left ankle symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  Moreover, the Board finds that the Veteran's reports as to left ankle problems in service and since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Additionally, the Veteran is already service connected for a right ankle sprain based, at least in part, on her treatment for right ankle problems during service and the March 2014 VA examiner's opinion relating bilateral ankle sprains to the Veteran's period of service.  

The Board finds that the Veteran has a left ankle sprain that had its onset during her period of service.  Service connection for a left ankle sprain is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence to reopen the claim for service connection for a left ankle sprain has been received; to this limited extent, the appeal is granted.  

Service connection for a left ankle sprain is granted.  


REMAND

The remaining issue on appeal is entitlement to service connection for a low back disability.  

The Veteran is service-connected for a right ankle sprain and the Board has granted service connection for a left ankle sprain as noted above.  The Veteran is also service-connected for hallux valgus of the right foot; hallux valgus of the left foot; a generalized anxiety disorder; tension headaches; sinusitis; chronic bronchitis; a ventral hernia; status post an ovarian cyst; fibrocystic breast disease; and for costochondritis.  

The Veteran contends that she has a low back disability that is related to service, or, more specifically, that are related to her service-connected right and left ankle sprains and hallux valgus of the right foot and left foot.  

The Veteran is competent to report having low back problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that she was treated for a back complaint on one occasion during service.  An undated treatment entry noted that the Veteran complained of sharp stabbing back pain.  It was noted that the Veteran had a history of costochondritis.  The assessment included costochondritis.  

Post-service treatment records show treatment for variously diagnosed low back complaints, including lumbago.  

The Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to her claim for entitlement to service connection for a low back disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for low back problems since September 2014.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her she may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of her claimed low back disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current low back disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back disabilities are related to and/or had their onset during her period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for back pain during service, as well as any reports of low back problems since service.  

The examiner must further opine as to whether the Veteran's service-connected right or left ankle sprains or hallux valgus of the right foot or left foot caused or aggravated any currently diagnosed low back disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed low back disabilities by the Veteran's service-connected right or left ankle sprains or hallux valgus of the right foot or left foot is found, the examiner must attempt to establish a baseline level of severity of the diagnosed low back disabilities prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


